               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MAIONG XIONG,                                 )
                                              )
                            Petitioner,       )
                                              )
              vs.                             )           No. CIV-21-348-C
                                              )
OKLAHOMA COUNTY, et al.,                      )
                                              )
                            Respondents.      )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner filed the present action pursuant to 28 U.S.C. § 2241 challenging the

validity of her state court convictions. *        Pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B), the matter was referred to United States Magistrate Judge Shon T. Erwin,

who entered a Report and Recommendation (“R&R”) on April 28, 2021, recommending

the Petition be dismissed on screening. Petitioner has timely objected.

       The substantive facts and law are accurately set out in Judge Erwin’s R&R and with

one exception there is no purpose to be served in repeating them yet again. As Judge

Erwin noted, Petitioner still has proceedings pending in state court. Thus, this Court

should abstain pursuant to Younger v. Harris, 401 U.S. 37 (1971), from hearing the Petition

to allow the state court to address the matter in the first instance. Contrary to Petitioner’s

argument in her Objection, the question of abstention is not a matter of exhaustion. Nor

did Judge Erwin act as an advocate in raising the issue.            Rather, abstention is a


       * As Judge Erwin correctly noted, Petitioner challenges the validity of her sentence
and therefore this action should be and will be construed as brought pursuant to 28 U.S.C.
§ 2254.
jurisdictional question and its application is mandatory. See Amanatullah v. Colo. Bd. of

Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir 1999) (“Younger abstention is non-

discretionary; it must be invoked once the three conditions are met, absent extraordinary

circumstances.”). Petitioner fails to demonstrate any error in Judge Erwin’s analysis of

the Younger abstention doctrine. Likewise, the Court’s de novo consideration of the issue

finds abstention is required.

       As set forth more fully herein, the Court adopts, in full, the Report and

Recommendation of the Magistrate Judge (Dkt. No. 5) and this matter will be DISMISSED

without prejudice. A separate judgment will issue.

       IT IS SO ORDERED this 21st day of June, 2021.




                                           2
